UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 30, 2012 PACIFIC PREMIER BANCORP, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-22193 33-0743196 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1600 Sunflower Ave, Second Floor, Costa Mesa, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 431-4000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [x] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On November 30, 2012, Pacific Premier Bancorp, Inc. issued a press release announcing that it has received regulatory approval from the Federal Reserve Bank of San Francisco and the California Department of Financial Institutions for its acquisition of First Associations Bank.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. Information contained herein, including Exhibit 99.1, shall not be deemed filed for the purposes of the Securities Exchange Act of 1934, as amended, nor shall such information and Exhibit be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such a filing. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibit Exhibit Number Press release, dated November 30, 2012, announcing that Pacific Premier Bancorp, Inc. has received regulatory approval from the Federal Reserve Bank of San Francisco and the California Department of Financial Institutions for its acquisition of First Associations Bank.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC PREMIER BANCORP, INC. Dated: November 30, 2012 By: /s/ STEVEN R. GARDNER Steven R. Gardner President and Chief Executive Officer EXHIBIT INDEX Exhibit Number Press release, dated November 30, 2012, announcing that Pacific Premier Bancorp, Inc. has received regulatory approval from the Federal Reserve Bank of San Francisco and the California Department of Financial Institutions for its acquisition of First Associations Bank.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K.
